Case: 21-40289     Document: 00516136259         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 17, 2021
                                  No. 21-40289
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   Masoud Michael Tafacory,

                                                           Plaintiff—Appellant,

                                       versus

   Deutsche Bank National Trust Company, as Trustee, in
   Trust for Registered Holders of Long Beach Mortgage
   Loan Trust 2006-6, Asset-backed Certificates, Series
   2006-6,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-886


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Texas Constitution provides that a home equity loan may not
   exceed eighty percent of the home’s fair market value on the date the loan is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40289      Document: 00516136259          Page: 2   Date Filed: 12/17/2021




                                    No. 21-40289


   made. TEX. CONST. art. XVI, § 50(a)(6)(B). If a lender violates this
   provision, it forfeits the loan’s principal and interest. Id. § 50(a)(6)(Q)(x).
   However, a lender may conclusively rely on a homeowner’s written
   acknowledgement of a property’s fair market value when the acknowledged
   value matches the property’s appraised value, unless the lender has actual
   knowledge that this value is incorrect. Id. § 50(h).
          On May 25, 2006, Masoud Michael Tafacory executed a $584,000
   home equity loan with Long Beach Mortgage Company. That same day,
   Tafacory signed a fair market value acknowledgement stating that his home
   had a value of $730,000, which was consistent with both the home’s
   appraised value and the Texas Constitution’s requirement that a home equity
   loan not exceed eighty percent of a home’s value. Tafacory subsequently
   defaulted on the loan.
          Deutsche Bank (the “Bank”) was assigned Tafacory’s loan in
   December 2017. In October 2019, the Bank informed Tafacory that it had
   decided to accelerate the maturity of the debt and to foreclose on the
   property. Tafacory responded by filing suit against the Bank in Texas state
   court. The Bank removed the case to federal court, filed a counterclaim for
   an order authorizing foreclosure, and moved for summary judgment, arguing
   that the court should dismiss Tafacory’s claims and enter judgment on its
   counterclaim. Tafacory filed a response to the motion. As the district court
   explained in its ruling on the motion, the “parties concur that the case turns
   on . . . whether the principal of the home equity loan at issue exceeded eighty
   percent of the fair market value of [Tafacory’s home], in violation of the
   Texas Constitution.”
          Tafacory attached to his response an affidavit stating that a fire had
   occurred at his home on May 19, 2006, after the home had been appraised
   but before the loan had closed, that as a result of this fire his home’s fair




                                          2
Case: 21-40289      Document: 00516136259          Page: 3    Date Filed: 12/17/2021




                                    No. 21-40289


   market value had been lower than its appraised value on the date that the loan
   had closed, and that Long Beach had known about the fire before the loan had
   closed. Tafacory further explained that he subsequently signed the fair
   market value acknowledgement stating that his home had a value of $730,000
   only because Long Beach representatives had insisted that he sign the closing
   documents without reading them.
          The district court struck Tafacory’s affidavit under the sham affidavit
   doctrine, explaining that Tafacory’s statement that his home had a fair
   market value of less than $730,000 “impeach[es] his own sworn, written
   statements in 2006.” The court also struck an appraiser’s affidavit that
   Tafacory submitted because it relied entirely on the representations that
   Tafacory made in his affidavit. The court then granted Deutsche Bank’s
   motion for summary judgment in its entirety and dismissed Tafacory’s
   claims.
          On appeal, Tafacory argues that the district court erred in
   disregarding the affidavits of Tafacory and the appraiser. We review a district
   court’s decision to strike an affidavit under the sham affidavit doctrine for
   abuse of discretion. Winzer v. Kaufman Cty., 916 F.3d 464, 472 (5th Cir.
   2019). “Under the sham affidavit doctrine, a district court may refuse to
   consider statements made in an affidavit that are ‘so markedly inconsistent’
   with a prior statement as to ‘constitute an obvious sham.’” Id. (citation
   omitted). Because Tafacory’s statement in his affidavit that his home had a
   fair market value of less than $730,000 in 2006 directly contradicts his 2006
   fair market value acknowledgement (which he signed post-fire) stating that
   his home was worth $730,000, the district court did not abuse its discretion
   by striking Tafacory’s affidavit. The district court also did not err by
   disregarding the appraiser’s affidavit on the grounds that it relied entirely on
   Tafacory’s stricken affidavit. See Jones v. Gulf Coast Rest. Grp., Inc., 8 F.4th




                                          3
Case: 21-40289     Document: 00516136259         Page: 4   Date Filed: 12/17/2021




                                  No. 21-40289


   363, 368 (5th Cir. 2021) (explaining that a summary judgment motion cannot
   be defeated through “unsubstantiated assertions” (citation omitted)).
         Tafacory does not challenge the district court’s judgment on any other
   grounds. Accordingly, the district court’s order granting summary judgment
   for Deutsche Bank and dismissing Tafacory’s claims is AFFIRMED.




                                        4